


Exhibit 10.16

 

Compensatory Arrangements of Executive Officers and Directors for 2009

 

Messrs. Featherman, Quinn and Deitch and Ms. Smith are employed by the
Corporation and the Bank pursuant to employment agreements included as exhibits
to this Annual Report on Form 10-K.  Each of our other executive officers is
employed on an at will basis.  The compensation to be paid in 2009 to the
Corporation’s CEO, President, CFO, Executive Vice Presidents who were Named
Executive Officers in our last filed proxy statement and key individuals of the
American Home Bank division of the Bank (the “AHB Division”) will be based upon
the annual salaries as set forth in the chart below.  The 2009 salaries
indicated below reflect no increases over 2008 salaries.

 

Executive Officer

 

2009 Salary

 

 

 

 

 

John A. Featherman, III, CEO and Chairman of the Corporation and the Bank

 

$

364,109

 

Kevin C. Quinn, President of the Corporation and the Bank

 

$

275,734

 

John E. Balzarini, CFO of the Corporation and the Bank

 

$

205,363

 

James M. Deitch, Managing Director of the AHB Division

 

$

203,000

 

Clay T. Henry, Executive Vice President of the Wealth Management Division of the
Bank

 

$

196,267

 

Anna Ruth Smith, President of the AHB Division

 

$

195,000

 

 

Messrs. Featherman, Quinn and Deitch and Ms. Smith receive benefits as described
in their respective Employment Agreements.  Each of the other listed officers
receives the Bank’s standard benefits package and is paid a car allowance or
provided with an automobile leased by the Bank.  Each of the other listed
officers is a party to a separate agreement with the Bank that provides certain
benefits upon a change of control and, in the case of Mr. Henry, termination of
service for certain other events.  Each of these agreements is included as an
exhibit to this Annual Report on Form 10-K.  In addition, each of the listed
executive officers may be eligible to receive incentive compensation pursuant to
the Executive Incentive Plan, as amended (filed as Exhibits 10.30 and 10.31 to
this Report), however, no executive incentive compensation was paid to these
individuals in 2008, and no executive incentive plan has been adopted for 2009
at this time.

 

In 2009, directors who are not also officers of the Corporation or Bank (each a
“non-employee director”) will receive a fee of $750 for each Corporation or Bank
board meeting attended and $400 for each committee meeting attended.  Each
non-employee director will also receive a $1,000 monthly retainer. 
Additionally, a quarterly fee of $250 will be paid to Mr. DeBaptiste for serving
as Second Vice Chair of the Board, a quarterly fee of $250 will be paid to
Mr. Waldron for serving as the Secretary of the Board, a quarterly fee of $750
will be paid to Mr. Clarke for serving as the Chairman of the Audit Committee.
 Other Committee Chairmen will be paid a quarterly fee of $250 for such
service.  The non-employee directors receive a $1,000 fee for attending a
training seminar.

 

--------------------------------------------------------------------------------
